DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         Claims 1-20 are pending for examination.

Election/Restrictions
3.      Restriction to one of the following inventions is required under 35 U.S.C. 121:
          Group I. Claims 1-7 are drawn to memory device, classified in class G11C, subclass 11/4094.
          Group II. Claims 8-20 are drawn to method of writing data to a memory array, classified in class G11C, subclass 13/0069. 
        The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the process for using the product as claimed can be practiced with another materially different product such as flash memories. 
4.       If the Applicant elects Group II (Claims 8-20), then the Applicant is further required to elect one of the following patentably distinct species:           Species II-A. Claims 8-14 are drawn to a method of writing data to a memory array, the method comprising: simultaneously programming a first subset of memory cells in a first column of the memory array to a first logic level by activating a first select line of the first column and a first bit line of the first column; and Page 10 of 15Docket No. T5057-1528U P20201830US01 simultaneously programming a second subset of memory cells in the first column to the first logic level by activating the first select line and a second bit line of the first column, wherein each memory cell of the memory array is a three-terminal memory cell (as recited in claim 8 and figure 4).
          Species II-B. Claims 15-20 are drawn to a method of writing data to a memory array, the method comprising: identifying a first data pattern corresponding to a first subset of memory cells arranged in a first line extending in a first array dimension and located at a first position along a second array dimension;Page 12 of 15Docket No. T5057-1528U P20201830US01 identifying a second subset of memory cells corresponding to the first data pattern, the second subset of memory cells being arranged in a second line extending in the first array dimension and located at a second position along the second array dimension; and simultaneously programming the first and second subsets of memory cells to a first logic level (as recited in claim 15 and figure 5).
        The species II-A and II-B of Group II are independent or distinct because the species recite different methods of writing data to a memory array as highlighted (underlined) in the claims and shown in the figures above. In addition, these species are not obvious variants of each other based on the current record.
5.   Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
 6.   Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
         a)    the inventions have acquired a separate status in the art in view of their different classification;
         (b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

         (d)    the prior art applicable to one invention would not likely be applicable to another invention;
         (e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.          The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827